DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 9,243,707) in view of Sander et al. (US 6,240,805).
Regarding Claim 1, Yamamoto discloses a gearshift lever device that allows a gearshift lever (41) to be operated in both an auto mode and a manual mode (see Col. 2 Lines 63-67), comprising: 
A spherical portion (41a) that is formed in a lower portion of the gearshift lever (see Fig. 6) and supports the gearshift lever while allowing the gearshift lever to be moved in a front-rear direction in the auto mode or the manual mode and supports the gearshift lever while allowing the gearshift lever to be moved in a right-left direction to switch between the auto mode or the manual mode (see Figs. 1 and 2, showing the orientation of the shift gate for automatic mode 21 in a front to back direction, a manual mode shift gate 22, and a shift gate 23 for shifting between automatic and manual mode which is orientated in a left/right manner; see also Col. 3 Lines 1-16).
A compression rod (41d) that is arranged in the gearshift lever movably in an axial direction (see Fig. 9; see also Col. 5 Lines 17-24) and that, when an operation portion (41b) formed on the gearshift lever is operated in the auto mode (see Col. 5 Lines 4-12), is moved downward in the gearshift lever to enable operations of the gearshift lever in the front-rear direction (see Col. 5 Lines 13-24). 
An elastic body (41c) that is arranged at a lower portion in the gearshift lever (see Fig. 3) and pushes the compression rod upward (see Col. 5 Lines 13-24).
A support member (see Fig. 3, showing that the bottom of the gearshift lever also serves as a support member in direct contact with the bottom portion of the elastic body) that is attached to the gearshift lever and supports a lower portion of the elastic body (see Fig. 3).
Yamamoto does not disclose that the support member has an opening in the lower end of the gearshift lever nor a lock portion. However, Sander teaches providing a gearshift lever (2) having a compression rod (14), an elastic body (5) and a support member (6).

One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that by providing an opening in the bottom of the gearshift lever and having a separate support member would allow for improved maintenance of the gearshift lever device, since the elastic member could more readily be replaced in the event the elastic member failed, such as due to fatigue from repetitive actuations or if an operator desired to have an elastic member having a different spring rate to customize the amount of force that must be applied to actuator the operating portion.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gearshift lever device disclosed in Yamamoto with the separate support device and opening in the gearshift lever as disclosed in Sander to simplify maintenance of the gearshift lever device, allowing for remove and replacement of the elastic member by removing one part, rather than several parts (e.g. compression rod, knob, operating portion, etc.)
Regarding Claim 2, the Combination further suggests the gearshift lever device according to claim 1, wherein the elastic body is formed of a coil spring (see Yamamoto Fig. 9; see Sander Fig. 1), and the insertion portion on a tip end side (see Sander element 8) of the lock portion (see Sander Fig. 4) is inserted in the coil spring (see Sander Fig. 1).
Regarding Claim 3, the Combination further suggests the gearshift lever device according to claim 2, wherein the lock portion includes a tab portion (see Examiner’s annotated version of Sander Fig. 
A portion of the tab portion opposed to the edge (see Figure A, showing an “inclined portion”) is inclined such that a tip end side (see Figure A) of the tab portion is positioned behind a base end side (see Figure A) of the tab portion in the insertion direction (see Figure A, showing that the tip end side is rearward of the base end side in the direction of insertion).

    PNG
    media_image1.png
    624
    913
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658